UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


THOMAS J. MORAN, et al.,

                                      Plaintiffs,                    1:19-cv-00960 (BKS/DJS)

v.

UNITED STATES OF AMERICA, et al.,

                                      Defendants.


Appearances:

Plaintiff pro se
Thomas J. Moran
Albany County Correctional Facility
840 Albany Shaker Road
Albany, NY 12211

Hon. Brenda K. Sannes, United States District Judge:

                                   DECISION AND ORDER

       Plaintiff Thomas J. Moran commenced this action on August 6, 2019, and sought leave to

proceed in forma pauperis (“IFP”). (Dkt. Nos. 1, 2). This matter was referred to United States

Magistrate Judge Daniel J. Stewart who, on October 1, 2019, granted Plaintiff’s application to

proceed IFP and issued a Report-Recommendation, recommending that Plaintiff’s complaint be

dismissed with leave to replead. (Dkt. No. 7). The Report-Recommendation stated that Plaintiff

had fourteen days within which to file written objections to the report under 28 U.S.C.

§ 636(b)(1), and that the failure to object to the report within fourteen days would preclude

appellate review. (Id. at 6). The Report-Recommendation was sent to Plaintiff’s last known

address, but returned to the Court marked “Returned to Sender, No Longer Incarcerated at

Facility.” (Dkt. No. 8).
       Local Rule 10.1(c)(2) states, in relevant part: “All . . . pro se litigants must immediately

notify the Court of any change of address. Parties must file the notice of change of address with

the Clerk and serve the same on all other parties to the action. The notice must identify each and

every action to which the address shall apply.” N.D.N.Y. L.R. 10.1(c)(2); see also N.D.N.Y. L.R.

41.2(b) (“Failure to notify the Court of a change of address in accordance with L.R. 10.1(c)(2)

may result in the dismissal of any pending action.”). “For the orderly disposition of cases, it is

essential that litigants honor their continuing obligation to keep the Court informed of address

changes.” Hill v. Donelli, No. 05-cv-1245, 2008 WL 4663364, at *1, 2008 U.S. Dist. LEXIS

110595, at *3 (Oct. 20, 2008). In Dansby v. Albany County Correctional Staff, the court

observed:

       It is neither feasible nor legally required that the clerks of the district courts
       undertake independently to maintain current addresses on all parties to pending
       actions. It is incumbent upon litigants to inform the clerk of address changes, for it
       is manifest that communications between the clerk and the parties or their counsel
       will be conducted principally by mail. In addition to keeping the clerk informed of
       any change of address, parties are obliged to make timely status inquiries. Address
       changes normally would be reflected by those inquiries if made in writing.

No. 95-cv-1525, 1996 WL 172699, at *1, 1996 U.S. Dist. LEXIS 4782, at *2 (N.D.N.Y. Apr. 10,

1996) (Pooler, J.) (citations omitted).

       As a matter of course, courts in this district have dismissed actions when litigants have

failed to abide by either the Local Rules or orders related to address changes, and have

subsequently failed to prosecute their actions. See, e.g., Benitez v. Taylor, No. 13-cv-1404, 2014

WL 7151607, at *3, 2014 U.S. Dist. LEXIS 173327, at *6 (N.D.N.Y. Aug. 7, 2014)

(recommending dismissal of the complaint for failure to prosecute under L.R. 10.1(c)(2) and

Fed. R. Civ. P. 41(b), explaining that “[s]ince there is no way to contact or locate Benitez, the

imposition of a lesser sanction[] would be futile”), report and recommendation adopted, 2014

WL 7151607, 2014 U.S. Dist. LEXIS 172553 (N.D.N.Y. Dec. 15, 2014); Rosa v. Keiser, No. 10-


                                                  2
cv-1313, 2012 WL 2178961, at *1, 2012 U.S. Dist. LEXIS 82528, at *3 (N.D.N.Y. May 14,

2012) (recommending dismissal of former inmate’s action for failure to notify the Court of

current address), report and recommendation adopted, 2012 WL 2178933, 2012 U.S. Dist.

LEXIS 81886 (N.D.N.Y. June 13, 2012).

          The Court will, however, provide Plaintiff an additional fourteen days to notify the Court

of his current address and file objections, if any, to the Report-Recommendation.

          Accordingly, it is

          ORDERED that Plaintiff is granted fourteen (14) days from the date of this Decision and

Order to file his current address and objections, if any, to the Report-Recommendation; and it is

further

          ORDERED that if Plaintiff fails to comply with this Decision and Order, the Court will

consider the Report-Recommendation unopposed and review for clear error only. See Glaspie v.

N.Y.C. Dep’t of Corr., No. 10-cv-188, 2010 WL 4967844, at *1, 2010 U.S. Dist. LEXIS 131629,

at *2–3 (S.D.N.Y. Nov. 30, 2010) (explaining that when no objections to a report-

recommendation are made, “the Court may adopt [it] if ‘there is no clear error on the face of the

record’”) (quoting Adee Motor Cars, LLC v. Amato, 388 F. Supp. 2d 250, 253 (S.D.N.Y. 2005));

and it is further

          ORDERED that the Clerk of the Court serve a copy of this Decision and Order on the

Plaintiff.

          IT IS SO ORDERED.



Dated: December 23, 2019
       Syracuse, New York




                                                  3
